
	

115 SRES 488 IS: Honoring the 100th anniversary of Fort Benning in Columbus, Georgia.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 488
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. Perdue (for himself and Mr. Isakson) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring the 100th anniversary of Fort Benning in Columbus, Georgia.
	
	
 Whereas 2018 is the 100th anniversary of a military installation operating in Columbus, Georgia;
 Whereas Fort Benning is named after Confederate Brigadier General Henry Lewis Benning, a resident of Columbus, Georgia, and a prominent Civil War infantry commander;
 Whereas Fort Benning resides on land originally belonging to the Creek Tribe of the Muskogee Nation;
 Whereas, on April 4, 1917, the day after President Woodrow Wilson asked Congress for a declaration of war against Germany, the citizens of Columbus began advocating for an Army camp to be constructed near Columbus, Georgia;
 Whereas the War Department decided to move the Infantry School of Arms at Fort Still, Oklahoma, to a more spacious site to train soldiers on infantry skills and tactics;
 Whereas, on August 27, 1918, with the help of the Columbus Chamber of Commerce, an 84-acre farm on Macon Road in Columbus, Georgia, was selected as the site for the infantry camp;
 Whereas, on September 18, 1918, the Adjutant General ordered troops from Fort Still to report to the newly selected site by October 1, 1918;
 Whereas, on October 19, 1918, Columbus native Anna Caroline Benning, daughter of the brigadier general, raised the United States flag over the United States Infantry School of Arms, and it was formally christened Camp Benning;
 Whereas, after the end of World War I, the Committee on Military Affairs of the Senate ordered construction on Camp Benning to be halted on January 9, 1919;
 Whereas Senator Hoke Smith of Georgia strongly advocated for congressional hearings to receive testimony over resuming construction of the post, allowing for Columbus-area supporters, as well as infantry commanders who fought in World War I, to testify about the need for the post;
 Whereas, on March 8, 1919, the Committee on Military Affairs of the Senate voted to resume building Camp Benning;
 Whereas the post quickly outgrew the Macon Road location, and on June 17, 1919, Camp Benning was moved to its present site, which included the 1,800 acre plantation of local businessman Arthur Bussey;
 Whereas, on January 9, 1922, the War Department issued General Order No. 1 making Camp Benning a permanent military installation and appropriating more than $1,000,000 of additional building funds for the Infantry School of Arms, which later became the Infantry School;
 Whereas, on May 12, 1920, 10 Army aircraft were assigned to Camp Benning as the air detachment of the post, marking the first use of aviation at Camp Benning;
 Whereas, on February 8, 1922, Camp Benning was redesignated Fort Benning; Whereas, on June 17, 1932, the tank school of the United States Army officially moved from Fort Meade, Maryland, to Fort Benning;
 Whereas Fort Benning played a critical role in World War II, training thousands of soldiers for the European, African, and Pacific theatres of war;
 Whereas, on June 25, 1940, the commandant of the Infantry School was directed by the Adjutant General to provide a platoon of volunteers for parachute test duty, leading to the formation of the Parachute Test Platoon;
 Whereas, on September 16, 1940, the War Department approved the formation of the first Parachute Battalion at Fort Benning;
 Whereas, on October 1, 1940, the 501st Parachute Battalion was activated; Whereas, in July 1941, the modern Officer Candidate School for Infantry was established at Fort Benning to provide a rigorous training venue for new officers;
 Whereas, in December 1943, the 555th Parachute Infantry Company, later redesignated as Company A, 555th Parachute Infantry Battalion, the first African-American parachute unit, which was known as Triple Nickles, was activated at Fort Benning;
 Whereas, after World War II, Fort Benning continued to play a vital role in training soldiers for every conflict involving the United States;
 Whereas the Ranger Training Center was established October 12, 1950, which trained personnel for the Korean War;
 Whereas, during the second longest conflict involving the United States, the Vietnam War, Fort Benning reopened the Officer Training School for Infantry and trained thousands of officers who participated in the war;
 Whereas the 11th Air Assault Division was activated at Fort Benning on February 7, 1963, to test and develop the air mobile concept;
 Whereas the 11th Air Assault Division was inactivated on July 1, 1965, and replaced by the 1st Cavalry Division (Airmobile) and deployed to Vietnam on September 11, 1965, specializing in flying troops in and out of combat zones via helicopter;
 Whereas Fort Benning served as a major staging ground for troops sent to the Middle East during Operation Desert Shield and Operation Desert Storm, and later during Operation Enduring Freedom and Operation Iraqi Freedom;
 Whereas, in 2009, tanks from the Armor School at Fort Knox arrived at Fort Benning, combining infantry and armor at 1 post and forming the Maneuver Center of Excellence;
 Whereas the Maneuver Center of Excellence consists of— (1)the Capabilities Development and Integration Directorate;
 (2)the United States Army Infantry School; (3)the 199th Infantry Brigade;
 (4)the United States Army Armor School; (5)the Directorate of Training and Doctrine; and
 (6)additional tenant units; Whereas some of the most respected United States military leaders in the 20th century were stationed at Fort Benning, including—
 (1)General Omar Bradley; (2)General Dwight Eisenhower;
 (3)General George Marshall; (4)General George Patton;
 (5)General William Livsey; and (6)General Colin Powell;
 Whereas Fort Benning has helped foster changes in the role of women in the military; Whereas, on December, 14, 1973, Privates Joyce Kutsch and Rita Johnson became the first women to graduate the Basic Airborne Course, and later, United States Army Quartermaster School Parachute Rigger Course;
 Whereas, on August 21, 2015, Captain Kristen Griest and 1st Lieutenant Shaye Haver became the first 2 women to graduate from the Army Ranger school at Fort Benning;
 Whereas, on December 1, 2016, 13 women became the first ever to graduate from the Army Armor Basic Officer Leader Course at Fort Benning;
 Whereas, on May 19, 2017, Company A, 1st Battalion, 19th Infantry Regiment, 198th Infantry Brigade, graduated 137 new Infantry soldiers, including 18 women who completed the first inter-gender Infantry One Station Unit Training at Fort Benning;
 Whereas, on June 22, 2017, 4 women became the first ever to graduate from the Cavalry School of the Army at Fort Benning;
 Whereas Fort Benning is the sixth largest military installation in the United States covering approximately 182,000 acres, with a $5,500,000,000 economic impact to the Tri-Community and approximately 120,000 military and civilian personnel;
 Whereas the Columbus Chamber of Commerce, the Rotary Club of Columbus, Columbus 2025, and other partnering groups fought to establish and have continued to support Fort Benning from its inception;
 Whereas the people of the Tri-Community fought to establish and have continued to support Fort Benning from its inception; and
 Whereas the following visionary citizens displayed the foresight, vision, and leadership to fight to establish Camp Benning near Columbus, Georgia:
 (1)Mr. John Betjeman. (2)Mr. Rhodes Browne.
 (3)Mr. John Ralston Cargill. (4)Mr. Lucius H. Chappell.
 (5)Mr. Henry B. Crawford. (6)Mr. J. Homer Dimon.
 (7)Mr. Robert Ernest Dismukes. (8)Mr. W.J. Fielder.
 (9)Mr. Reynolds Flournoy. (10)Mr. Frank U. Garrard.
 (11)Mr. Ralph Curtis Jordan. (12)Mr. Albert Kirven.
 (13)Mr. A.F. Kunze. (14)Mr. Frank G. Lumpkin.
 (15)Mr. Leighton W. MacPherson. (16)Mr. H.R. Mcclatchey.
 (17)Mr. T.T. Miller. (18)Mr. Marshall Morton.
 (19)Mr. Roger M. Page. (20)Mr. T.G. Reeves.
 (21)Mr. Walter A. Richards. (22)Mr. H.C. Smith: Now, therefore, be it
			
	
 That the Senate— (1)honors Fort Benning in Columbus, Georgia, on its 100th anniversary;
 (2)commends the thousands of men and women who have worked and trained at Fort Benning; (3)honors the people of the Tri-Community including those in Columbus, Georgia, and Phenix City, Alabama, for their continued support of Fort Benning; and
 (4)encourages Fort Benning to continue its instrumental role in preparing the brave men and women of the United States for the battlefield.
